Citation Nr: 1112117	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  96-09 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for sleep apnea, status post uvulectomy, claimed as secondary to service-connected nasal fracture

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1949 until March 1953.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an April 2005 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Los Angeles, California.

In February 2006, the Veteran testified before a Veterans Law Judge (VLJ) sitting at the RO, a transcript of which is of record.  In May 2006, the Board remanded the case to the RO for further evidentiary development, and in January 2008 the Veteran testified in a hearing before the undersigned in Los Angeles, California.  A transcript of that hearing is also of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In June 2008 the Board issued a decision reopening the Veteran's previously denied claim of entitlement to service connection for sleep apnea, status post uvulectomy, claimed as secondary to service-connected nasal fracture.  After reopening the matter, the Board denied the claim with regard to the issue of entitlement.

In August 2010 the United States Court of Appeals for Veterans Claims (CAVC) published a memorandum decision vacating the Board's June 2008 decision relating to the denial of service connection.

The CAVC directed that following reopening of the issue of entitlement to service connection; the proper course for the Board was to have remanded the matter to the RO for adjudication on the merits.  The CAVC went on to hold that, given the evidence of record, VA is obligated to provide the Veteran with a VA examination pursuant to VA's duty to assist and McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran is to be scheduled for VA examination.  The examiner is to discuss whether the Veteran's sleep apnea is at least as likely as not related (causation or aggravation) to his service-connected nasal fracture or residuals thereof.  

2.  Following the above development.  The AOJ is to readjudicate the Veteran's claim of entitlement to service connection for sleep apnea, status post uvulectomy, to include as secondary to service-connected nasal fracture, on the merits.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



